Citation Nr: 0211523	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the right knee with a history of 
Osgood-Schlatter's disease and meniscus tears, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for DJD of the 
left knee with a history of Osgood-Schlatter's disease and 
meniscus tears, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This appeal arose from a January 1999 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted increased ratings, 
from 0 to 10 percent, for each of the veteran's right and 
left knee disabilities.  In July 1999, the RO issued a 
decision which increased the evaluations, from 10 to 20 
percent, for each of the right and left knee disabilities.  
In March 2001, the Board of Veterans Appeals (Board) remanded 
this case for procedural reasons.


FINDINGS OF FACT

1.  The veteran's right knee DJD with history of Osgood-
Schlatter's disease and meniscus tears is manifested by 
complaints of pain, swelling and instability with objective 
evidence of slight puffiness, some tenderness over the medial 
femoral condyle, mild crepitation, 1+ subluxation, full range 
of motion, no weakness and x-ray evidence of DJD.

2.  The veteran's left knee DJD with history of Osgood-
Schlatter's disease and meniscus tears is manifested by 
complaints of popping, swelling and occasional locking, with 
objective evidence of slight swelling, tenderness under the 
patella, no subluxation, crepitus, no weakness and full range 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the right 
knee DJD with history of Osgood-Schlatter's disease and 
meniscus tears have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes (DC) 5003, 5010, 5257, 
5261, 5262 (2002).

2.  The criteria for an increased evaluation for the left 
knee DJD with history of Osgood-Schlatter's disease and 
meniscus tears have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes (DC) 5003, 5010, 5257, 
5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his knee disorders are more 
disabling than the current evaluations would suggest.  He has 
indicated that he suffers from constant pain and that he must 
use braces to prevent locking.  He has also stated that knee 
replacements in the future have been discussed.  Therefore, 
he believes that increased evaluations are warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was originally awarded service connection for 
bilateral Osgood-Schlatter's disease by a rating action 
issued in March 1970.  This rating action had noted that the 
veteran had begun to complain during service, in 
approximately 1967, of aching and swelling of the knees.  
Work-ups revealed the presence of Osgood-Schlatter's disease.  
At the time of his discharge, this condition was mild.  The 
January 1970 VA examination had shown a prominence to an 
abnormal degree of both tibial tuberosities.  Both knees had 
full range of motion.  The March 1970 rating action assigned 
a 0 percent evaluation to this bilateral disorder.  In March 
1975, the veteran was assigned 0 percent evaluations for each 
knee.  The January 1999 rating decision assigned a 10 percent 
evaluation for each knee for DJD, previously diagnosed as 
Osgood-Schlatter's disease.  The July 1999 rating action 
assigned a 10 percent evaluation to the DJD of each knee and 
a 10 percent to the residuals of a meniscus tear of each 
knee, for a combined evaluation of 20 percent in each knee.

Right knee

The pertinent evidence of record included the veteran's VA 
outpatient treatment records from June and July 1997.  In 
June, there was no swelling and mild tenderness to the 
anteromedial joint line.  There was full range of motion with 
a moderate amount of crepitus.  The joint was stable, the 
Lachman's sign was negative and the patellar grind was 
positive.  An x-ray showed medial compartment DJD.  In July, 
he complained of occasional locking, but there was no 
swelling or tenderness.  He had full range of motion, with 
moderate crepitus, a negative Lachman's test and a positive 
patellar grind.  

VA examined the veteran in October 1998.  There was smooth 
patellar movement and flexion and extension displayed fine 
crepitus.  There was an occasional knock in the knee joint 
with extension.  There was no instability and there was no 
Osgood-Schlatter's apparent.  He had mild hyperextension.  
The diagnosis was DJD with pain.

Additional VA outpatient treatment records note that the 
veteran was seen in March 1998 with complaints of increased 
crepitus.  The joint was found to be stable.  An October 1998 
x-ray showed no fracture, subluxation or significant focal 
degenerative changes.  In November 1998, crepitus and mild 
edema were present.  On April 18, 1999, the knee had 
effusions and DJD.  He reported pain, popping and crepitus on 
flexion.

VA re-examined the veteran in June 1999.  He complained of 
pain and instability.  The physical examination noted that 
the knee joint was slightly swollen and that he had crepitus 
throughout motion.  He was quite tender over the medial plica 
area.  He had range of motion of 0 to 140 degrees.  The 
Drawer sign was negative and he displayed medial and lateral 
stability.  The examiner was unable to produce subluxation.  
The x-ray showed DJD.  The diagnosis was DJD.

VA records from 1999 and 2000 show the veteran's continuing 
complaints of pain and crepitus.  An October 2, 2000 note 
indicated that the knee was neutral and that there was marked 
gapping with valgus stress.

VA examined the veteran in October 2001.  He stated his 
belief that there was now more swelling and that the joint 
was weaker.  He also complained of soreness with movement 
medially and laterally.  The physical examination noted 
slight puffiness above and adjacent to the patella and he was 
tender over the medial femoral condyle.  There was also 
tenderness over the Osgood-Schlatter's deformity anteriorly.  
He had mild crepitus and 1+ subluxation.  Otherwise, his 
range of motion was 0 to 140 degrees.  The knee joint was 
stable posteriorly and anteriorly.  There was no weakness.  
The diagnosis was moderately severe fine tricompartmental 
DJD.  

January and May 2002 VA treatment records show his continuing 
complaints of soreness of the knee, with swelling.  He had 
been prescribed an unloader brace.


Left knee

The pertinent evidence of record included the veteran's June 
and July 1997 VA outpatient treatment records.  In June, 
there was mild effusion and tenderness to both joint lines.  
He displayed 0 to 140 degrees range of motion, with a 
moderate amount of crepitation.  The joint was stable, the 
Lachman's sign was negative and the patellar grind test was 
positive.  An x-ray showed DJD.  In July, there was no 
swelling but there was tenderness over the lateral joint 
line.  He had full range of motion with mild crepitus and a 
stable joint.  He complained of occasional locking.  The 
Lachman's sign was negative and there was a positive patellar 
grind.  The diagnosis was DJD.

VA examined the veteran in October 1998.  He stated that the 
knee would lock and that he had to wear a brace all the time.  
There was smooth patellar movement and fine crepitus on 
flexion and extension.  The was an occasional knock in the 
knee on extension.  There was no instability and there was no 
Osgood-Schlatter's apparent.  The diagnosis was DJD with 
history of locking.

Additional VA outpatient treatment records note the veteran's 
complaints on March 31, 1998 of increased crepitus.  The 
joint was stable.  An October 1998 x-ray found 
bicompartmental DJD.  In November 1998, crepitus and mild 
edema were present. 

VA re-examined the veteran in June 1999.  He stated that his 
knee was not stable and was painful.  There was tenderness 
laterally and crepitation throughout movement, which was from 
0 to 140 degrees.  The joint was stable to stress and there 
was no subluxation.  The diagnosis was DJD.

An October 2, 2000 VA treatment record noted 15 degrees of 
valgus and marked gapping with varus stress.  Crepitus was 
noted to be worse in the left knee.

The veteran was examined by VA in October 2001.  He stated 
that his knee was swollen all the time and that it would 
"pop out" 3 to 4 times per day unless he wore a brace.  He 
also noted occasional locking.  The physical examination 
noted slight swelling and tenderness over the patella.  There 
was also marked crepitus.  There was no subluxation.  Deep 
knee bending would result in a striking increase in crepitus 
medially and laterally.  There was no weakness.  The 
diagnosis was moderately severe fine tricompartmental DJD.  

In January 2002, he stated that his knee was sore all the 
time.  He had been prescribed an unloader brace.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4, DC 5010 (2002), arthritis due 
to trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
evaluation is warranted with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
DC 5003 (2002).

A 10 percent evaluation is justified for slight impairment of 
either knee, with recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, DC 5257 (2002).

Flexion limited to 45 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation requires flexion limited 
to 30 degrees; a 30 percent evaluation requires limitation to 
15 degrees.  38 C.F.R. Part 4, DC 5260 (2002).  A 10 percent 
evaluation is warranted when extension is limited to 10 
degrees; a 20 percent requires limitation to 15 degrees; a 30 
percent requires limitation to 20 degrees; a 40 percent 
requires limitation to 30 degrees; and a 50 percent requires 
limitation to 45 degrees.  38 C.F.R. Part 4, DC 5261 (2002).  
Normal range of motion of the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2002).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

The Board notes that in March, April and May 2001, the RO 
sent correspondence to the veteran informing him of the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  In these 
letters, he was informed of the evidence that was already of 
record and of what evidence was needed to substantiate his 
claims.  He was also told of what VA would do to assist him 
and of what his duties were.  The veteran indicated that he 
had received all of his treatment from VA and the most 
current records are already part of the claims file.  He has 
also been examined on three separate occasions.  Therefore, 
it is found that VA has met its duties of notice and 
development pursuant to the provisions of the VCAA.

Discussion

After a careful review of the evidence of record, it is found 
that entitlement to evaluations in excess of 20 percent for 
either of the knees is not justified.  The veteran is 
currently receiving a 10 percent evaluation pursuant to DC 
5003 and 5010 for the DJD with history of Osgood-Schlatter's 
disease for each knee and a separate 10 percent evaluation 
for slight impairment of each knee due to recurrent 
subluxation and lateral instability pursuant to DC 5257.  The 
evidence of record does not indicate that a 20 percent 
evaluation is warranted for the DJD with history of Osgood-
Schlatter's disease since there is no objective indication in 
the record that there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  There is no 
suggestion in the record that the veteran has periods where 
he is incapacitated by his knee DJD.  There is also no 
indication that he suffers from either moderate or severe 
impairment of either knee due to recurrent subluxation or 
lateral instability.  In fact, the October 2001 VA 
examination only referred to 1+ subluxation in the right 
knee; no subluxation was present on the left.  This 
examination also described the knee joints as stable.  
Therefore, his impairment is no more than slight in nature.  
Finally, in order to be awarded a 30 percent evaluation, 
extension would need to be limited to 20 degrees, or flexion 
would need to be limited to 15 degrees.  See DCs 5260, 5261.  
However, the evidence of record indicates that his range of 
motion has consistently been between 0 and 140 degrees, that 
is, normal.  The recent examination also stated that there 
was no demonstrated weakness in either joint, nor was there 
any pain on motion noted.  There were also no complaints or 
findings of fatigability.  Therefore, it is found that the 
schedular combined 20 percent evaluation for each knee 
adequately compensates the veteran for his current degree of 
disability, to include his complaints of pain.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for schedular 
increased evaluations for the service-connected right and 
left knee DJD with history of Osgood-Schlatter's disease and 
meniscus tears.

Extraschedular evaluations

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disabilities.  38 C.F.R. 
§ 3.321 (2002).  It is not found that this case presents such 
an exceptional or unusual disability picture inasmuch as 
there has been no demonstration of such related factors as 
marked interference with employment beyond that contemplated 
by the rating codes or frequent periods of hospitalization as 
to render impractical the application of the regular 
schedular standards.



ORDER

An increased evaluation for DJD of the right knee with a 
history of Osgood-Schlatter's disease and meniscus tears is 
denied.

An increased evaluation for DJD of the left knee with a 
history of Osgood-Schlatter's disease and meniscus tears is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

